Citation Nr: 1420176	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-02 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially adaptive housing. 

2.  Basic eligibility for assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active duty service from February 1979 to March 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas. 

The Veteran initiated appeals from rating decisions in February 2006 and June 2007.  However, a February 2009 rating decision granted service connection for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and for a cervical laminectomy scar; granted an increased rating for multi-level cervical spondylosis to 20 percent; granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); granted special monthly compensation (SMC)  based on housebound criteria effective to June 1, 2007; granted basis eligibility to Dependents' Educational Assistance (DEA); and granted a temporary total rating under 38 C.F.R. § 4.30, to June 1, 2007.  Thereafter, a written communication later in February 2009, signed by the Veteran's service representative, withdrew the appeals.  

On VA examination in December 2008, it was reported that he had psychiatric symptoms.  A review of VA outpatient treatment records shows that he has received psychotherapy and suggests that he may have psychiatric disability stemming from his overall impairment due to his service-connected disabilities.  However, no formal claim has been filed for entitlement to service connection for psychiatric disability, and this matter has not been addressed or adjudicated by the RO.  Thus, the Board has no jurisdiction over it and the issue of entitlement to service connection for a psychiatric disorder is referred to the RO for clarification and consideration.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  Service connection is currently in effect for positive human immunodeficiency virus infection (HIV), rated 30 percent disabling; cervical myelopathy of the left upper extremity, rated 20 percent disabling; cervical myelopathy of the right upper extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; multi-level cervical spondylosis, rated 20 percent disabling; multi-level lumbar disc disease with spondylosis, rated 10 percent disabling; erectile dysfunction, rated noncompensably disabling; and postoperative cervical laminectomy scar, rated noncompensably disabling.  The Veteran is in receipt of a combined service-connected disability rating of 80 percent.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and special monthly compensation (SMC) (K-1) for loss of use of a creative organ; and SMC (S-1) for cervical spondylosis laminectomy scar rated 100 percent and additional service-connected disabilities of left lower extremity peripheral neuropathy, multi-level lumbar disc disease with spondylosis, positive human immunodeficiency virus infection, right lower extremity peripheral neuropathy, independently ratable at 60 percent or more.  Basic Eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 has also been awarded.

2.  The Veteran has service-connected disabilities that have resulted in loss of use of both lower extremities to the extent that it affects the functions of balance or propulsion, necessitating regular use of a scooter or cane as a normal mode of locomotion, although he can stand unassisted for short periods of time.  

3.  The Veteran is entitled to specially adapted housing, and he is not blind in either eye with light perception only or has blindness with 5/200 visual acuity or less, nor does he have anatomical loss or loss of use of both hands or residuals of burns or an inhalation injury.  


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2013).  

2.  The issue of a special home adaptation grant is moot.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was provided notice as to how to substantiate his claims and of the respective evidence gathering duties by correspondence dated in August 2009.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, Social Security Administration (SSA) records, VA treatment and examination reports, as well as his statements and testimony in support of his claims.  At the 2013 hearing before the Board, the testified that he received all of his care through VA, which are of record.  

Background

On VA examination in November 2004 the Veteran's motor function of the lower extremities was within normal limits.  As to sensory function, there was hypersensitivity to light touch and pain with Babinski test, bilaterally.  Reflexes revealed knee jerk and ankle jerk were 3+ in the right lower extremity and 2+ in the left lower extremity.  

VA clinical records show that the Veteran had a bilateral decompressive cervical laminectomy at C3-4-5 in March 2007.  In April 2007, he was given a transcutaneous electrical nerve stimulation unit (TENS), with electrodes for continued pain following the surgery, and he was also issued a single point cane.  Also in April 2007 he complained of discomfort and numbness of both feet, neck pain, and numbers of the lateral aspect of both thighs, and to a lesser extent, in the lateral aspects of the lower legs, which could be brought on by prolonged walking or sitting, and which was suspected to be meralgia paresthetica.  His history of polyneuropathy was thought to be more likely due to medications for the human immunodeficiency virus (HIV) and to the HIV disease itself.  In June 2007 he complained of pain in a lower extremity and it was noted that he had to use a cane.  In July 2007, he reported severe burning pain in his hips and legs, which was noted to be incapacitating, and he had been unable to return to work.  He had special orthopedic shoes made but remained limited in his ability to walk for any length of time.  

SSA records show that in in October 2007 the Veteran used a cane to walk and on examination his legs were hypersensitive to touch.  On a disability evaluation in October 2007 it was noted that his gait was awkward, and also that he used an electric wheelchair.  

Of record is a VA treatment record of August 2008, which reflects that the Veteran's treating VA physician stated that the Veteran had multi-level cervical laminectomy for spinal stenosis in March 2007.  He had chronic pain issues related to neuropathic side effects of his HIV medications, plus residual pain from his cervical spine surgery.  His activities were very limited due to pain and the physician opined that the Veteran was unemployable.  

On VA orthopedic examination in December 2008, the Veteran's claim file was reviewed but no electronic records were available for review.  The Veteran had a positive EMG and nerve conduction studies of his upper extremities.  His left upper extremity was worse than the right upper extremity.  He had radiculopathy down the left arm to his digits and down the right arm to his elbow.  He complained of pain, weakness, stiffness, fatigability, lack of endurance in his neck and upper extremities.  He could not walk unaided and had to use a cane in his right hand.  He did not use a crutch, walker, electric scooter or wheelchair.  He was unsteady, but had no history of falls.  He could not stand, sit or walk for more than 5 minutes due to pain associated with his peripheral neuropathy of his extremities and lower spine.  

On physical examination the Veteran ambulated with difficulty while using a cane, and limped on his left lower extremity.  Cervical spine range of motion was flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees in each direction.  He complained of pain throughout range of motion on all maneuvers.  He had a 10 centimeter scar of the cervical spine which was nontender, well-healed, and nonindurated.   Reflexes were +2/4 at the biceps, triceps, and brachioradialis, bilaterally.  Muscle strength was 5/5, with a good effort.  Grip, grasping, and pincer strength was 5/5.  The Veteran could oppose each thumb to each digit, and to the median palmar crease without difficulty.  Sensation was decreased in the left upper extremity in the C5, C6, and C7 nerve root distribution, but sensation was intact in the right upper extremity.  

The examiner reported a review of past radiological studies and concluded that there was no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance, such as with repetitive motion.  However, it was noted that subjective pain had the greatest functional impact in all cases, and the nature and extent of any additional limits on functional ability during flare-ups was reported in the noted history of the Veteran's case.  The Veteran had physician directed bed rest in the past 12 months due to his spinal disorder, with an incapacitating episode.  

On VA examination in December 2008 for the evaluation of the Veteran's HIV, fatigue, malaise, myalgia, and arthralgia was reported.  The examiner found that this disease was active.  

On VA neurology examination in December 2008, the Veteran's claim file was reviewed.  He complained of aching pain in both upper extremities and pain on the left side of his low back, which radiated down his left leg.  He also had numbness and tingling, as well as burning pain, of his feet.  The Veteran had burning pain of the right thigh, and left hip pain.  

On physical examination the Veteran's strength was grossly normal throughout.  His reflexes were "+1-1/2" in the arms, and "+2-1/2" in the knees.  There was a trace reflex in his ankles.  Sensory testing revealed that vibratory sensation was preserved in the upper and lower extremities.  

At the May 2013 hearing before the Board, the Veteran testified that he had cervical spine surgery and now had myelopathy of the arms due to his neck disorder.  He also had a low back disorder, as well as polyneuropathy due to medication for HIV.  He could ambulate very short distances, but had difficulty with any distance due to lack of stamina.  The Veteran complained of constant pain and if he walked a long distance he soon had to sit down.  He also used a cane as an ambulatory aid.  He had weakness of his lower extremities, such that they sometimes gave way and he had fallen on multiple occasions.  On one such occasion, he had fallen and broke his nose.  The Veteran complained of pain and weakness of his lower extremities, as well as a burning sensation in his feet.  

The Veteran further testified that he now had a very restrictive life style due to his limitations.  He could do a little cooking but could not stand for more than five minutes.  He could do a little gardening, if he had a chair in which to sit.  However, he could not do any heavy lifting or heavy work.  The Veteran also had cramping in his arms and legs.  At times, both hands would lock up and become very painful. 

A neurologist at a VA Pain Clinic had given him various types of medication for relief of pain but this had not been very successful, and he was going to ask his primary doctor to increase his dosage of Hydrocodone due to his pain.  The Veteran had been informed that he would need additional spinal surgery, but his neurologist had advised against such additional surgery.  In the past, he had been told that medication for his HIV was the cause of tingling and the numbness in his legs but he was no longer on that medication.  The Veteran testified that his biggest problem was getting up and down the stairs in his house, as a result of which he wanted a lift which could carry him up or down those stairs.  He testified that he had a wheelchair and also had a scooter to get around on the outside, particularly if he had to go a long distance, e.g., to the store.  He also had a portable chair so that if he had to walk around he could sit down but it was getting up and down his stairs that was his biggest problem.   

On VA neurology examination in March 2011, the Veteran's claim file and medical records were reviewed.  It was reported that the Veteran had a gradual but chronic onset of cervical myelopathy affecting each upper extremity since 2002.  He had HIV since 1986 and in March 2007, he had a decompressive laminectomy of C3 thru C5.  He had a positive electromyogram (EMG) and nerve conduction studies in the past.  The myelopathy was worse in his left upper extremity than in the right upper extremity, but there had been a progressive worsening of both upper extremities.  He had had a fair response to Vicodin, 5 milligrams taken twice daily and no side effects.  Also, the Veteran had peripheral neuropathy of each lower extremity beginning in 2007, with chronic and progressive worsening.  

It was reported that the Veteran had balance problems due to weakness and pain.  He had weakness, stiffness, paresthesias, and pain of each upper extremity, as well as tingling in the left arm to the left hand and in the right arm to the elbow.  He had weakness, numbness, paresthesias, and pain of both lower extremities, as well as tingling and subjective numbness and weakness.  

On physical examination, the Veteran's reflexes were hypoactive at 1+ in both upper extremities and for each ankle jerk, but normal at 2+ for each knee jerk.  Babinski's test was normal for each lower extremity.  Sensation in the upper extremities was normal to vibration, pain, pinprick, position sensation, and light touch.  He had active movement against full resistance, measured as being 5, on flexion and extension of each elbow and each wrist; flexion and abduction of the fingers of each hand; opposition of each thumb; flexion and extension of each hip and each knee; dorsiflexion and plantar flexion of each ankle; and extension of each great toe.  The Veteran had normal muscle tone and no muscle atrophy.  There was no abnormality of his gait, imbalance, tremor, or fasciculation.  Neurologically, no function of any joint was affected.  No electrodiagnostic testing, e.g., EMG or nerve conduction studies, were done.  

The diagnoses included cervical myelopathy of each upper extremity, due to HIV and cervical spine disease, with nerve dysfunction in the form of neuritis and neuralgia.  The Veteran reported that he had retired due in part to this myelopathy.  This caused problems with his usual daily activities due to pain and problems with lifting and carrying.  The other diagnosis was peripheral neuropathy of each lower extremity due to HIV medications and cervical spine stenosis, with nerve dysfunction in the form of neuritis and neuralgia.  This caused problems with his usual daily activities because pain limited his mobility.  The examiner noted that the Veteran was in a scooter and carried a cane, which he reported was due to pain in his lower extremities; but there was no significant objective motor or sensory deficit on examination.  

Service connection is in effect for positive human immunodeficiency virus infection (HIV), rated 30 percent disabling; cervical myelopathy of the left upper extremity, rated 20 percent disabling; cervical myelopathy of the right upper extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; multi-level cervical spondylosis, rated 20 percent disabling; multi-level lumbar disc disease with spondylosis, rated 10 percent disabling; erectile dysfunction, rated noncompensably disabling; and postoperative cervical laminectomy scar, rated noncompensably disabling.  

The combined service-connected disability rating is 80 percent.  TDIU and SMC (K-1) for loss of use of a creative organ; and SMC (S-1) for cervical spondylosis laminectomy scar rated 100 percent and additional service-connected disabilities of left lower extremity peripheral neuropathy, multi-level lumbar disc disease with spondylosis, positive human immunodeficiency virus infection, right lower extremity peripheral neuropathy, independently ratable at 60 percent or more have been awarded.  DEA under 38 U.S.C. Chapter 35 has been awarded.  

The Veteran's claim, VA Form 26-4555, Application for Acquiring Specially Adapted Housing or Special Home Adaptation Grant, was received in July 2009.  During this appeal the regulations applicable to claims for specially adapted housing and special home adaptation were amended.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  

Specially Adapted Housing

Prior to October 25, 2010, under 38 C.F.R. § 3.809 eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

Under the revised criteria, effective October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or  full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

The evidence of record shows that the Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use any upper extremity, burns, or blindness in both eyes with light perception only or 5/200 vision or less in both eyes.  Also, he does not have the loss of one lower extremity together with residuals of organic disease or injury, or loss of one lower extremity together with the loss or loss of use of one upper extremity, such that either combination affects the functions of balance or propulsion. 

However, the Board finds that entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is warranted because the Veteran has such impairment of the lower extremities as to affect the functions of balance or propulsion precluding locomotion without the necessity for regular use and aid of a cane or scooter as a normal mode of locomotion.  While physical examinations have not confirmed that he has atrophy of the lower extremities or significantly diminished reflexes of the lower extremities, it is clear that his overall functional capacity had significantly decreased since his March 2007 cervical spine surgery.  It was following this surgery that he was given special orthopedic shoes and, as an ambulatory aid, a cane.  Moreover, the Veteran's testimony as to the severely disabling effects of pain are corroborated by the fact that he was given a TENS unit in an attempt to relieve his pain, as well as medications for pain relief which have not been effective.  The impairing consequences of his pain were confirmed by one VA examiner and it is also noted that following the 2007 cervical spine surgery he has been unable to return to work.  Moreover, there are clinical findings which also corroborate the Veteran's testimony that he is unable to walk unaided for any significant distance or time, and while one examination noted that he did not use a wheelchair or scooter, his credible testimony is to the effect that he needs an electric scooter except for short periods of time when he uses a cane.  In the judgment of the Board, this constitutes the preclusion of locomotion within the meaning of 38 C.F.R. § 3.809.  

Thus, resolving all doubt in favor of the Veteran, entitlement to specially adapted housing is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  

Special Home Adaptation 

Prior to October 25, 2010, under 38 C.F.R. § 3.809a, special home adaptation, provided that a certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.   

Under the revised criteria, effective October 25, 2010, under 38 C.F.R. § 3.809a, special home adaptation, provided that a certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); must have a service-connected disability rated permanent and total which must include anatomical loss or loss of use of both hands; or be due to blindness in both eyes with 5/2000 visual acuity or less; or, deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk; or, residuals of inhalation injury, including but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease.  

The evidence of record shows that the Veteran does not have service-connected disabilities that have resulted in the loss, or loss of use any upper extremity, burns, or blindness in both eyes with light perception only or 5/200 vision or less in both eyes.  Also, he does not have the loss of one lower extremity together with residuals of organic disease or injury, or loss of one lower extremity together with the loss or loss of use of one upper extremity, such that either combination affects the functions of balance or propulsion. 

However, the Board finds that entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is warranted because the Veteran has such impairment of the lower extremities as to affect the functions of balance or propulsion precluding locomotion without the necessity for regular use and aid of a cane or scooter as a normal mode of locomotion.  While physical examinations have not confirmed that he has atrophy of the lower extremities or significantly diminished reflexes of the lower extremities, it is clear that his overall functional capacity had significantly decreased since his March 2007 cervical spine surgery.  It was following this surgery that he was given special orthopedic shoes and, as an ambulatory aid, a cane.  Moreover, the Veteran's testimony as to the severely disabling effects of pain are corroborated by the fact that he was given a TENS unit in an attempt to relieve his pain, as well as medications for pain relief which, unfortunately as the Veteran testified, have not been effective.  The impairing consequences of his pain were confirmed by one VA examiner and it is also noted that following the 2007 cervical spine surgery he has been unable to return to work.  Moreover, there are clinical findings which also corroborate the Veteran's testimony that he is unable to walk unaided for any significant distance or time, and while one examination noted that he did not use a wheelchair or scooter, his credible testimony is to the effect that he does need an electric scooter except for short periods of time when he uses a cane.  In the judgment of the Board, this constitutes the preclusion of locomotion within the meaning of 38 C.F.R. § 3.809.  

Thus, resolving all doubt in favor of the Veteran, entitlement to specially adapted housing is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  

The Veteran contends that he is entitled to a special home adaptation grant because his walker, wheelchair, and scooter do not fit through the doorways of his home. In this case, it is not contended, and the evidence does not show, that the Veteran has blindness in both eyes with 5/200 visual acuity or less, or that he has an anatomical loss of both hands, or any burns with contractures, or any residual impairment from inhalation injury.  To the extent that his testimony is that his wrists occasionally lock and that this constitutes loss of use of both hands, there is no confirmatory clinical evidence of this.  Rather, examinations have shown essentially normal function of the wrists and hands.  

Nevertheless, the Board has determined that the Veteran is entitled to specially adapted housing.  The provisions of 38 C.F.R. § 3.809a preclude an award of a special home adaptation grant when, as here, that the Veteran is entitled to specially adapted housing.  

The basic eligibility requirements for a certificate for home adaptation grant under either the old or revised criteria of 38 C.F.R. § 3.809a, require that a claimant not be entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809.  Inasmuch as the Board's decision above granting such entitlement constitutes a full grant of the benefit sought on appeal with respect to the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing, the issue of entitlement to a certificate for home adaptation grant is rendered moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994). 


ORDER

Basic eligibility for assistance in acquiring specially adaptive housing is granted. 

Basic eligibility for assistance in acquiring a special home adaptation grant, is denied. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


